People v Saldivar (2022 NY Slip Op 06269)





People v Saldivar


2022 NY Slip Op 06269


Decided on November 9, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
ANGELA G. IANNACCI
WILLIAM G. FORD
HELEN VOUTSINAS, JJ.


2019-06991
 (Ind. No. 1106/18)

[*1]The People of the State of New York, respondent,
vMiguel Saldivar, appellant. Salvatore C. Adamo, New York, NY, for appellant.


Raymond A. Tierney, District Attorney, Riverhead, NY (Marion Tang of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Mark D. Cohen, J.), rendered May 14, 2019, convicting him of course of sexual conduct against a child in the first degree, criminal sexual act in the first degree, sexual abuse in the first degree, and endangering the welfare of a child, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Thomas, 34 NY3d 545; People v Sanders, 25 NY3d 337, 339-342; People v Lopez, 6 NY3d 248, 256-257). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Campbell, 192 AD3d 822, 823).
The defendant's contention that he was denied the effective assistance of counsel regarding his decision to waive his right to appeal is without merit (see People v Parson, 27 NY3d 1107, 1108; People v Flinn, 188 AD3d 1093, 1094; see generally People v Benevento, 91 NY2d 708,
714; People v Baldi, 54 NY2d 137, 147).
CONNOLLY, J.P., IANNACCI, FORD and VOUTSINAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court